Dismissed and Memorandum Opinion filed June 24, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00212-CV
____________
 
DOV AVNI KAMINETZKY A/K/A DOV K. AVNI, Appellant
 
V.
 
FROST NATIONAL BANK OF SAN ANTONIO TEXAS F/K/A CULLEN CENTER
BANK & TRUST, SUSAN RACQUEL SCHAFER, CYNTHIA VICTORIA LENTINO, AND MARIA
RACQUEL LENTINO, Appellees
 

 
On Appeal from the 61st District Court 
Harris County, Texas
Trial Court Cause No. 1999-09390
 

 
MEMORANDUM
OPINION
This is an attempted appeal from a judgment signed July 31, 2009.
 Appellant’s notice of appeal was filed February 27, 2010.
The notice of appeal must be filed within thirty days after
the judgment is signed when appellant has not filed a timely motion for new
trial, motion to modify the judgment, motion to reinstate, or request for
findings of fact and conclusion of law.  See Tex. R. App. P. 26.1.
Appellant’s notice of appeal was not filed timely.  A motion
for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by rule 26.1, but
within the fifteen-day grace period provided by Rule 26.3 for filing a motion
for extension of time.  See Verburgt v. Dorner, 959 S.W.2d 615, 617-18
(1997) (construing the predecessor to Rule 26).  Appellant’s notice of appeal
was not filed within the fifteen-day period provided by rule 26.3
On June 2, 2010, appellees filed a motion to dismiss the
appeal for want of jurisdiction.  Appellant filed no response. 
 The court, having determined it lacks jurisdiction over the
appeal, orders the appeal dismissed.
 
PER CURIAM
 
Panel consists of Justices
Anderson, Frost, and Seymore.